Exhibit 21 SUBSIDIARIES OF NEXTERA ENERGY, INC. NextEra Energy, Inc.'s principal subsidiaries as of December 31, 2010 are listed below. Subsidiary State or Jurisdiction of Incorporation 1. Florida Power & Light Company (100%-owned) Florida 2. NextEra Energy Capital Holdings, Inc. (100%-owned) Florida 3. NextEra Energy Resources, LLC(a)(b) Delaware 4. Palms Insurance Company, Limited(b) Cayman Islands ¾¾¾¾¾ (a) Includes 390 subsidiaries that operate in the United States and 39 subsidiaries that operate in foreign countries in the same line of business as NextEra Energy Resources, LLC. (b) 100%-owned subsidiary of NextEra Energy Capital Holdings, Inc.
